Citation Nr: 1416933	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 6, 2008, for the grant of service connection for chondromalacia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1975 to October 1978, from August 1983 to June 1986, and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was granted service connection for chondromalacia in this rating decision.  He was assigned a 10 percent evaluation, effective October 6, 2008, the date he filed his claim.  

The Veteran testified before a Decision Review Officer in April 2010 and before the undersigned Veterans Law Judge in April 2012.  


FINDINGS OF FACT

1. The RO denied service connection for a bilateral knee injury in an October 1989 rating decision.  The Veteran did not appeal that decision, and it is final.

2. VA received the Veteran's application to reopen his claim on October 6, 2008.

3. In an August 2009 rating decision, the RO granted service connection, effective October 6, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 2008, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran had a Decision Review Officer (DRO) Hearing in April 2010 and a VA Board Hearing in April 2012 before the undersigned Veterans Law Judge (VLJ).  During these hearings, the DRO and VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of these hearings related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA has completed all necessary development.  

Earlier Effective Date Claim

The Veteran contends that a date earlier than October 6, 2008, should be established for the grant of service connection.  He argues he did not receive notice of the initial denial of this claim in 1989, and therefore could not appeal it.  The Board denies his appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 

Merits Analysis

The Veteran submitted an initial claim for service connection for a knee injury in February 1989.  He provided a mailing address in Waco, Texas.  

The RO scheduled the Veteran for a VA examination in August 1989.  The RO notified the Veteran by letter of this examination at the same address in Waco, Texas noted on his claim.  The Veteran failed to report to this examination.  

The RO denied the Veteran's claim in an October 1989 rating decision.  The RO notified the Veteran by letter of this decision at the address he supplied.  The Veteran did not appeal this denial.

The Veteran testified before the Decision Review Officer and the undersigned Veterans Law Judge that he did not reside at his parents' address at the time of his filing.  See hearing transcripts.  He therefore asserts that he did not receive notice of either the August 1989 examination or the October 1989 rating decision, and thus by extension, could not appeal this denial.

The record shows that notice of the 1989 examination was sent to the same Waco address the Veteran reported on his initial claim and there is no evidence suggesting that it was returned as undeliverable.  

To the extent that the Veteran contends that he did not live there at the time, the Board finds his statements in this regard to not be credible.  The Board's determination is based on two pieces of evidence.  First, during his April 2010 hearing with a Decision Review Officer at the RO the Veteran replied "no" when he was asked whether he had any evidence "to present showing that [his] address was not [his parents' address] at that time."  See hearing transcript, page 8.  Second, the record includes a November 1989 statement (VA Form 21-4138) from the Veteran regarding an unrelated claim wherein he reports his address as the same Waco address as previously provided.   

The Veteran has not provided any evidence that he did not live at that address as alleged.  Indeed, evidence provided by the Veteran himself shows that he did.  

Accordingly, the October 1989 rating decision is final.  October 6, 2008, the date of receipt of the claim to reopen the claim for service connection, is thus the proper effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).  An earlier effective date is not warranted.


ORDER

Entitlement to an effective date prior to October 6, 2008, for the grant of service connection for chondromalacia is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


